Citation Nr: 1020241	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-12 504	)	DATE
	)
	)


THE ISSUES

Whether an October 20, 2004, Board of Veterans' Appeals 
(Board) decision should be revised or reversed on the basis 
of a clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from June 1962 to February 1967, from August 1967 to August 
1969, and from September 1969 to November 1982.  The Veteran 
passed away in April 1991; the moving party is his surviving 
spouse.

This matter comes before the Board on a motion filed in May 
2007.

In an October 2004 decision, the Board declined to reopen a 
previously denied claim of service connection for the cause 
of the Veteran's death, finding that new and material 
evidence had not been received.  The movant attempted to 
appeal this decision to the Court of Appeals for Veterans 
Claims (the Court), but her appeal was dismissed in June 2006 
due to an untimely notice of appeal.

The movant also sought reconsideration of the October 2004 
Board decision.  The Board stayed action until the Court had 
acted, and in February 2007 issued an order denying 
reconsideration of the October 2004 decision.

In May 2007, the movant simultaneously initiated an appeal to 
the Court on the order denying reconsideration, filed the CUE 
motion which underlies the current matter, and renewed her 
request for reconsideration of the October 2004 decision.  
Again, the Board stayed any action until the Court had 
considered the appeal before it.  In August 2007, the Court 
dismissed the appeal for a lack of jurisdiction; it could not 
consider a reconsideration order where the original decision 
had not been appealed.  The second request for 
reconsideration was denied in an April 2008 order.  The sole 
remaining issue to be considered by the Board is the motion 
regarding CUE in the October 2004 decision.

The movant has not requested to present oral argument.

FINDINGS OF FACT

The October 20, 2004, Board decision declining to reopen a 
claim of service connection for the cause of the Veteran's 
death was adequately supported by the evidence then of 
record, and was not undebatably erroneous; the record does 
not demonstrate that the correct facts, as they were known in 
October 2004, were not before the Board in October 2004, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The October 20, 2004, Board decision declining to reopen a 
claim of service connection for the cause of the Veteran's 
death is not clearly and unmistakably erroneous. 38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  VCAA 
notice is not required because the issue on appeal involves a 
motion for review of a prior final Board decision on the 
basis of CUE.  See Livesay v. Principi, 15 Vet. App. 165, 179 
(2001) (en banc).  Moreover, as a CUE analysis depends upon 
the evidence and information of record at the time of the 
original decision, there is no assistance which can be 
provided at this time.  No additions to the record may be 
considered.

II.  CUE

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  "CUE is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 7111; 38 C.F.R. § 20.1406.

A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  For 
clear and unmistakable error to exist, (1) "[e]ither the 
correct facts, as they were known at that time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" and 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242,245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992).

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.

The movant alleges that the Board committed CUE in October 
2004 by not properly considering her allegations regarding 
the Veteran's exposure to Agent Orange during his service off 
the coast of Vietnam.  She argues that the provisions for 
presumptive service connection for a number of specified 
disabilities in herbicide exposed Veterans rendered her 
allegations, and newly received information regarding the 
Veteran's Vietnam service, new and material evidence 
sufficient to reopen the claim of service connection for the 
cause of the Veteran's death.

Additionally, she alleges that VA failed to comply with the 
duty to assist under the Veterans Claims Assistance Act of 
2000, in that no VA examination was scheduled to obtain an 
opinion regarding a relationship between the Veteran's death 
and service.

Neither allegation supports a finding of CUE in the October 
2004 Board decision.

A.  Agent Orange

In connection with the 2000 attempt to reopen the claim of 
service connection for the cause of the Veteran's death, the 
movant alleged that herbicide related diseases caused or 
contributed to the death.  She pointed out the Veteran's 
receipt of the Vietnam Service Medal as proof of his presence 
in country, and the National Personnel Records Center (NPRC) 
was able to certify that the Veteran had served aboard ship 
"in the Vietnam area" on multiple occasions.

The Board conceded the Veteran's exposure to herbicides based 
on the NPRC certification, despite the fact that actual 
service in country, as opposed to service in the blue water 
Navy off the coast of Vietnam, was not shown.  However, the 
Board determined that the new evidence regarding herbicide 
exposure was not material, as the cardiovascular diseases 
which caused or contributed to the Veteran's death were not 
listed presumptive conditions for herbicide exposed Veterans.  
38 C.F.R. § 3.309(e) (2000).  The movant did not, in 
connection with the October 2004 Board decision, allege the 
presence of any other disease or offer any evidence of a link 
between herbicide exposure and any disease diagnosed at the 
time of her husband's death.

The Board applied the proper legal standard in determining 
that the new allegations were not relevant.  Regulations 
governing the reopening of previously denied claims were 
amended effective in August 2001, but the changes were 
applicable only to claims filed on or after the effective 
date.  The movant's claim was filed in February 2000, and 
hence the older version of 38 C.F.R. § 3.156(a) was applied.  

Under the older regulation, new and material evidence was 
defined as that not previously submitted to agency decision 
makers which directly and substantially bears upon the 
specific matter under consideration.  The evidence cannot be 
cumulative or redundant of that already of record, and must, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.  38 C.F.R. § 3.156(a) 
(2000).  The evidence need not be enough to warrant a change 
in the outcome of the claim; it is sufficient for it to 
contribute to a more complete understanding of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As the Board found in October 2004, based on the evidence of 
record at the time of the decision, the Veteran had not been 
diagnosed with any disease listed as a presumptive condition 
for herbicide exposed Veterans.  38 C.F.R. § 3.309(e) (2000).  
No cardiovascular diseases of any type were enumerated at 
that time, and the movant did not allege the diagnosis of any 
condition actually listed.  There was no reasonable basis in 
October 2004 for the Board to determine that the new 
allegation of herbicide exposure was material.

As part of her CUE Motion, the movant has alleged alternative 
diagnoses, but at the time of the October 2004 Board 
decision, these arguments were not of record, and may not be 
considered.  Only the record as it existed in October 2004 
may be considered.  38 C.F.R. § 20.1403(b).

The Board properly found in October 2004, based upon the 
evidence of record and the laws and regulations extant at 
that time, that new and material evidence had not been 
submitted to reopen the claim of service connection for the 
cause of the Veteran's death. 

B.  Duty to Assist

A breach of a duty to assist cannot constitute CUE, and 
"grave procedural error" does not render a decision of VA 
non-final.  A CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact and that an 
incomplete record, factually correct in all other respects, 
is not CUE.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Thus, even assuming arguendo that the Board decision 
in question violated the duty to assist, such failure cannot 
as a matter of law be the basis for a CUE claim.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The regulations governing 
CUE in Board decisions specifically provide that the failure 
of the duty to assist cannot constitute CUE in a Board 
decision.  38 C.F.R. § 20.1403(d).

Moreover, there is no failure of the duty to assist in 
connection with the October 2004 Board decision.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

While the evidence of record clearly shows a diagnosis of 
heart conditions which lead directly to the Veteran's death, 
there is an absence of any reasonable possibility of a 
relationship of those conditions to service.  While the 
Veteran was treated in service for complaints of "chest 
pain" in 1978, doctors determined that the complaints 
stemmed from a pneumonia infection, and had no cardiac cause 
at all.  His separation examination in 1982 notes a normal 
heart and cardiovascular system, and the Veteran made no 
subjective reports of any heart problems or related symptoms.  
The competent medical evidence of record was more than 
sufficient to make a decision on the claim.


ORDER

The motion for revision or reversal of an October 2004 Board 
decision based on CUE is denied.






                       
____________________________________________
	RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



